DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application.	
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter in the claims is as follows:
Any reference to “wood” or “suitable materials” throughout the claims.
The specific dimensions as recited in claim 4. 
The “circular half moon shape” recited claim 6. 
The reference to specific dimensions in claim 7. 
“A locking metal” as recited in claim 7. 
The specific dimensions recited in claim 8. 
The half moon hinge as mentioned in claim 8. 
The adhesive material mentioned in claim 8. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are vague and indefinite because it is not clear what statutory class of invention the claims are directed to. Claims must be directed to one of the following statutory classes of invention: 
1.	Process, 
2.	Machine, 
3.	Manufacture, or 
4.	Composition of matter. 
	In claims 1-8, Applicant has directed the claims to “a system and methods.” Thus it is not clear if Applicant is claiming a machine (apparatus) or a process (method). For purposes of expediting examination, the claims will be interpreted as being directed towards a machine (apparatus). 
Also, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  
Applicant has used the term “suitable material” throughout the claims. Such a term is vague and indefinite because it is not known what Applicant considers to be “suitable.” 
In claim 1, much of the recited structure could not be found in the drawings. For example “a body member generally curved u shaped flat bottom device that forms a V to hold the stationary blade.” It is not clear what u shape or V shape applicant is referring to. 
Claim 5 is improperly directed to different subject matter that its parent claim, claim 1. Claim 1 is directed to “A system and methods” while claim 5 is directed to “The improvement.” 
This rejection could be overcome by reciting consistent language at the beginning of claims 1 and 5. For example, Applicant could recite claims 1 as --A weave assist device comprising: --
And then claim 5 could be written as, --The weave assist device according to claim 1,            wherein . . .--
	Claim 6 has a similar problem. 
	It is not clear if claim 8 is an independent claim or a dependent claim. Claim appears to be presented as an independent claims, however, in the fourth to last line, Applicant makes reference to claim 6 which would suggest that the claim is a dependent claim. However, the reference to claim 6 is vague and indefinite and does not clearly include the subject matter of claim 6 in claim 8. 


Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claim 1, line 1, “the wave assist” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the weave assist” or “said weave assist” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “weave assist” exists in the claim, Applicant must first recite in the claims that there is “a weave assist” before referring to “the weave assist” or “said weave assist.” 
	In claim 1, lines 3-4, “said instrument” has no antecedent basis in the claims. 
	In claim 1, line 6, “the blade” has no antecedent basis in the claims. 
	In claim 1, line 7, “the surface of wood” has no antecedent basis in the claims.  
	In claim 2, line 1, “the weave assist” has no antecedent basis in the claims. 
	In claim 3, line 1, “the weave assist” has no antecedent basis in the claims. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Applicant refers to structures such as spool holder 12, 13, and 15 or blade having parts 16, 17, and 33. However, it is not clear which parts these numbers specifically refer to. Applicant should specifically indicate which structure each reference number refers to. Note, this is just a few examples of this type of problem in the specification, all such problems must be corrected. 
Appropriate correction is required.


Drawings
The replacement drawings submitted on 1/30/2020 are improper because of the following: 
Each corrected drawing sheet should be labeled “Replacement Sheet” at the top of each page (see below example). 
Reference numbers used in the drawing should be linked to the structure it is associated with using a lead line (see below example and drawings in cited references). 37 C.F.R(q) states that lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. 
The reference numbers in the drawings are too small. 37 C.F.R.(p)(3) requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. 
Below is Applicant’s Fig. 1 including some sample corrections to the above mentioned objections: 


[AltContent: textbox (Replacement Sheet)][AltContent: textbox (15)][AltContent: ][AltContent: textbox (4)][AltContent: ][AltContent: textbox (14)][AltContent: ][AltContent: textbox ()][AltContent: textbox ()][AltContent: textbox ()][AltContent: textbox ()][AltContent: textbox ()][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox ()][AltContent: ][AltContent: textbox (10)][AltContent: rect]
    PNG
    media_image1.png
    850
    704
    media_image1.png
    Greyscale



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended” or “new.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” (if an existing drawing sheet is being changed) or “New Sheet” (if  a new sheets are being added to the previous total number of drawing sheets) pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following claims have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, claims 9-15 are presented to applicant for consideration: 
9.	An apparatus for assisting in the weaving of a wig, said apparatus comprising: 
	a flat base with a plurality of feet supporting said flat base; 
	a block head disposed on one side of the flat base for supporting a wig while preparing and installing weaves; 
	a spool holder, supporting a spool of thread on an opposite side of the base on which the block head is disposed; 
	a thread cutter disposed on the base between the spool holder and the block head, said thread cutting blade configured to cut thread at a desired length. ; and 
	a storage box disposed on the base on the opposite side of the base, adjacent the spool holder, wherein the apparatus is configured to prep needles in a wig making process. 

10. 	The apparatus for assisting in the weaving of a wig, according to claim 9, 
wherein the thread cutter comprises a protective blade housing holding a blade, wherein the protective blade housing comprises two halves that snap together forming a U-shaped opening in the protective blade housing for exposing a cutting edge of the blade, 
wherein said cutting edge of the blade is arranged at a 45 degree angle with respect to the flat base, and 
wherein a thread or hair weft is cut by pulling said thread or hair weft taut between two hands and pushing said thread or hair weft forward against the cutting blade.

11. 	The apparatus for assisting in the weaving of a wig, according to claim 9, 
wherein a spool and said spool holder are permanently attached to each other, and
wherein said spool and said spool holder are configured to be removable from the flat base by pulling said spool and spool holder vertically up out of the flat base thereby allowing a user to change a thread or free up space on the flat base when making wig units.

12.	The apparatus for assisting in the weaving of a wig, according to claim 9, 
wherein a thread or a hair weft from said spool holder extends across a front of the apparatus adjacent the thread cutter thereby allowing a user to cut the thread or the hair weft.

13.	The apparatus for assisting in the weaving of a wig, according to claim 9, 
wherein the storage box comprises a top piece, bottom piece and a latch in the front attached to said top piece and said bottom piece, said latch configured to hold said top piece closed on said bottom piece. 

14.		The apparatus for assisting in the weaving of a wig, according to claim 9, 
	wherein a bottom of each foot of the plurality of feet includes a non-slip material for improving the grip of the apparatus on a flat surface. 

15.		The apparatus for assisting in the weaving of a wig, according to claim 9, 
	wherein the block head is made from high density plastic with high density Styrofoam encased in canvas. 
	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anguiano is cited to show a head block with an attached supporting platform. Davidson is cited to show a head block attached to a base for storing items. Heck is cited to show a head block attached to base for assisting in the manufacture of a hairpiece. Wilson is cited to show a head block that is mounted on a flat base and further attached to storage sections for holding implements used in the hairdressing of a wig. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
	
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 12, 2021